Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-7, 10, 12-15, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dakshinamurthy et al., US Pub. No. 20110195670 filed on February 8, 2010 in view of Khlat et al, US Publication No. 20140266429 filed on March 13, 2013. 
As to claims 1 and 11, Dakshinamurthy teaches “An uplink carrier aggregation device, comprising: a radio frequency transceiver,” [see Fig. 2, item 202]
 “at least two power amplifiers,” [see Fig 2, item 242a, 242b].
 “one power- amplifier power module,” [see Fig 2, item 242a].

 “a multiplexer” [see Fig 2, item 206]. 
“and an antenna switch;” [see Fig 2, item 222]. 
 “wherein the radio frequency transceiver is connected to the at least two power amplifiers, “ [see Fig 2, item 206, 242a, 242b].
“and is configured to transmit modulated and transformed first radio frequency signals of different frequency bands to the corresponding power amplifiers;” [see Fig 2, item 206, 242a. 242b].
 “the at least two power amplifiers are connected separately to the multiplexer,” [see Fig 2, item 206, 242a, 242b].
 “and are configured to amplify the received first radio frequency signals of different frequency bands separately to obtain corresponding second radio frequency signals,” [see Fig 2, item 242a, 242b].
  “and transmit the aggregated second radio frequency signals to the antenna switch;” [see Fig 2, item 222, 242a]
 “the control chip is connected to the radio frequency transceiver and the power-amplifier power module,” [see Fig 2, item 206, 242a].
“and send a power supply instruction to the power- amplifier power module;” [see paragraph 0074].  Paragraph 0074 recites “The calculated receive power levels over the one or more groups of subcarriers may be utilized to calibrate subsequent received signals, and may also be applied to calibrate transmit power level and transmit phase correction. In this regard, the wireless transceiver 200 may be operable to calibrate the receive path and transmit path for each of antennas 232 and 234.”
 “and the power-amplifier power module is connected to the at least two power amplifiers,” [see paragraph 0074].  Paragraph 0074 recites “The calculated receive power levels over the one or more groups of subcarriers may be utilized to calibrate subsequent received signals, and may also be applied to calibrate transmit power level and transmit phase correction. In this regard, the wireless 
It should be noted however that Dakshinamurthy does not teach “and transmit the second radio frequency signals to the multiplexer;”
 “the multiplexer is connected to the antenna switch, and is configured to aggregate the second radio frequency signals transmitted by the at least two power amplifiers,”
“and is configured to determine at least two supply voltages each needed by each of the at least two power amplifiers,”
  “determine a target voltage to be output by the power-amplifier power module based on a maximum value of the supply voltages,”
“and is configured to regulate the target voltage according to the power supply instruction and output the target voltage to the at least two power amplifiers.” 
On the other hand, Khlat teaches “and transmit the second radio frequency signals to the multiplexer;” [see paragraph 0056].  Paragraph 0056 recites “Specifically, first supplemental power supply SUP1 includes first multiplexer MUX2 that selects between amplified battery voltage Vbatamp and battery voltage Vbat. The higher voltage is selected and sent as supply voltage VSelect2 to amplifier P22. Amplifier P22 generates first supply voltage VCC 1 for first stage power amplifiers P2 and P4.”
 “the multiplexer is connected to the antenna switch, and is configured to aggregate the second radio frequency signals transmitted by the at least two power amplifiers,” [see paragraph 0056].  Paragraph 0056 recites “Specifically, first supplemental power supply SUP1 includes first multiplexer MUX2 that selects between amplified battery voltage Vbatamp and battery voltage Vbat. The higher voltage is selected and sent as supply voltage VSelect2 to amplifier P22. Amplifier P22 generates first supply voltage VCC 1 for first stage power amplifiers P2 and P4.”
“and is configured to determine at least two supply voltages each needed by each of the at least two power amplifiers,” [see paragraph 0056].  Paragraph 0056 recites “Specifically, first supplemental power supply SUP1 includes first multiplexer MUX2 that selects between amplified battery voltage Vbatamp and battery voltage Vbat. The higher voltage is selected and sent as supply voltage VSelect2 to amplifier P22. Amplifier P22 generates first supply voltage VCC 1 for first stage power amplifiers P2 and P4.”
  “determine a target voltage to be output by the power-amplifier power module based on a maximum value of the supply voltages,” [see paragraph 0056].  Paragraph 0056 recites “Specifically, first supplemental power supply SUP1 includes first multiplexer MUX2 that selects between amplified battery voltage Vbatamp and battery voltage Vbat. The higher voltage is selected and sent as supply voltage VSelect2 to amplifier P22. Amplifier P22 generates first supply voltage VCC 1 for first stage power amplifiers P2 and P4.”
“and is configured to regulate the target voltage according to the power supply instruction and output the target voltage to the at least two power amplifiers.” [see paragraph 0035].  Paragraph 0035 recites “Power amplifier circuitry CKT10 receives control lines CL10, first supply voltage VCC1, second supply voltage VCC2, third supply voltage VCC2FB, battery voltage Vbat, amplified battery voltage Vbatamp, first high band signal HB2, second high band signal HB4, first low band signal LB2, second low band signal LB4, and power interface signals S4 (including a clock signal, serial data signals, and a dedicated voltage).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Dakshinamurthy with the teachings of Khlat because Khlat discloses improved power supply for power amplifiers in a communication system as detailed in paragraph 0008.

As to claim 19, Dakshinamurthy teaches “The mobile terminal according to claim 11, wherein the  mobile terminal is a cellphone or a tablet computer.” [see paragraph 109].  Paragraph 109 recites “A typical combination of hardware and software may be a general-purpose computer system with a computer program that, when being loaded and executed, controls the computer system such that it carries out the methods described herein.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637